SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1159
KAH 13-00122
PRESENT: SCUDDER, P.J., FAHEY, PERADOTTO, LINDLEY, AND VALENTINO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK EX REL.
DARRELL G. CLINTON, PETITIONER-APPELLANT,

                      V                           MEMORANDUM AND ORDER

BRIAN FISCHER, COMMISSIONER, NEW YORK STATE
DEPARTMENT OF CORRECTIONS AND COMMUNITY
SUPERVISION, RESPONDENT-RESPONDENT.


NORMAN P. EFFMAN, PUBLIC DEFENDER, WARSAW (ADAM W. KOCH OF COUNSEL),
FOR PETITIONER-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (FRANK BRADY OF
COUNSEL), FOR RESPONDENT-RESPONDENT.


     Appeal from a judgment of the Supreme Court, Wyoming County (Mark
H. Dadd, A.J.), entered July 13, 2012 in a habeas corpus proceeding.
The judgment denied the petition.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs.

     Memorandum: On appeal from a judgment denying his petition for a
writ of habeas corpus, petitioner, an inmate serving an indeterminate
term of imprisonment of eight years to life, contends that he is
entitled to immediate release because he never received a written
decision from a parole commissioner revoking his release following his
parole revocation hearing in 2006. More specifically, petitioner
contends that the determination of the Administrative Law Judge (ALJ)
who presided over the hearing was merely a recommendation that had to
be confirmed by a commissioner. We reject that contention. Pursuant
to Executive Law § 259-i (3), the ALJ, upon finding that petitioner
violated the conditions of his parole, was authorized to “direct
[petitioner’s] reincarceration and fix a date for consideration by the
board for re-release” (§ 259-i [3] [f] [x] [C]). In fact, as
respondent points out, the Parole Board lacked the authority to
consider the ALJ’s determination to be a mere recommendation, and the
ALJ’s written determination was final when petitioner received it (see
Matter of Mayfield v Evans, 93 AD3d 98, 102-107).



Entered:    November 8, 2013                    Frances E. Cafarell
                                                Clerk of the Court